The petition for rehearing complains that the court in its opinion heretofore rendered in this case overlooked and did not consider the questions presented by the trial court's order of April 6, 1931, striking out paragraphs 1, 4 and 6 of the answer of the Defendants *Page 700 
Mabel A. Hassall Kemp and her husband and similar questions raised by the court's order of June 26, 1930, striking similar averments of said amended answer.
Conceding that Appellants properly raised and presented the questions alleged to have been overlooked it was not deemed necessary to pass upon them as they were not decisive of the case. If the counter-claim set up by paragraph 7 of the original answer, and paragraph 8 of the amended answer was not applicable and could not constitute a defense to Complainant's foreclosure suit, the other paragraphs of the answer referred to above would not change the conclusions reached in affirming the trial court's order striking the answer.
However, since we now have the matter before us, it may be here stated that the order of the Court striking out the above noted paragraphs of the answer and amended answer which group by numbers separate paragraphs of the bill of complaint which allege independent facts, constituted no error as our statutes require a defendant to either "admit," "deny," "explain" or aver that he is "without knowledge" as toeach "claim" asserted by the bill.
It is observed that Sections 3118 and 3119 Revised General Statutes of 1920 (Sections 4904 and 4905 C. G. L. 1927) which originally constituted a portion of Section 1, of Chapter 6907 Acts of 1915, (recently reenacted as Sec. 34 of Chapter 14658, known as the "1931 Chancery Act") provides that:
    "The Defendant in his answer shall in short and simple terms set out his defense to each claim asserted by the bill, omitting any mere statement of evidence and avoiding any general denial of the averments of the bill, not specifically admitting or denying or explaining the facts upon which the Plaintiff relies, unless the Defendant is without knowledge, in which case he shall so state, such statement operating as a denial. Averments other than of value or of amount of damage, if not denied, shall be deemed confessed," etc. *Page 701
The Statute does not permit the Defendant to group several claims asserted by the bill in one paragraph of the answer in pleading thereto but the Defendant must plead to "each claim" asserted by the bill separately. This does not mean, however, nor was it contemplated by the Statute, that the Defendant should in substance copy in his answer each allegation of the bill, or paragraph thereof, and expressly aver that he admits, denies or is without knowledge as to any such allegation; but in order to simplify the method of reaching an issue as to each fact set up by a bill, each paragraph so alleging a separate fact should be answered separately without grouping paragraphs of the bill in one averment of the answer. Where this statute is violated such averments of the answer may be stricken either on motion of complainant or by the Court of its own motion.
When a Defendant is brought into a court of chancery to answer a bill of complaint, he is required to make full, true, direct and perfect answer to each fact alleged in the bill. There must be no evasion or doubtful terms but he must as to all material allegations either admit them or deny them, or if he has no knowledge of the facts alleged he may disclaim such knowledge and require strict proof if he so desires. Where the facts are within the Defendant's knowledge he must answer positively, and an evasive and qualifying answer is not sufficient. If he knows they are true he must admit them. Bostwick v. VanSant, 98 Fla. 565, 124 So. 14; Citizens Bank  Trust Co. v. Gray, 100 Fla. 958, 130 So. 274; McBride v. Worley, 66 Fla. 564, 64 So. 235; 1 Ency. Pl.  Pr. 875; Story's Eq. Pl. (10th Ed.) Sec. 852, 21 C. J. 471.
The portions of the answer stricken do not comply with these most exemplary rules. No sufficient reason appearing for granting a rehearing in this cause the petition is hereby denied, and the decision heretofore reached is adhered to. *Page 702